LAWRENCE, Judge.
Peter G. Baldwin (Baldwin) appeals his judgments and sentences for (1) committing a lewd and lascivious act by an act defined as sexual battery, but not constituting the crime of sexual battery, and (2) lewd and lascivious assault upon a child under 16 years of age. We affirm Baldwin’s convictions. However, we remand for resentencing. As the State concedes, Baldwin was not afforded conflict-free representation during the sentencing phase of the instant case. Following his trial and prior to sentencing, Baldwin moved for discharge and replacement of his counsel. Baldwin’s counsel also moved to withdraw, citing conflicts that had arisen with regard to further representation. Although the trial court allowed Baldwin’s counsel to withdraw in a pending companion case, he was not permitted to withdraw in the instant case. Accordingly, we remand for resentencing with appointment of conflict-free counsel. We affirm in all other respects.
AFFIRMED in part and REVERSED and REMANDED for resentencing.
MICKLE and DAVIS, JJ., concur.